Case 4:18-cv-00211-SEB-DML Document 69 Filed 02/20/19 Page 1 of 3 PageID #: 615



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 TANNERS CREEK DEVELOPMENT, LLC,                         )
 ENVIROANALYTICS GROUP, LLC,                             )
 INDUSTRIAL DEMOLITION, LLC, and                         )
 COMMERCIAL DEVELOPMENT CO., INC.,                       )
                                                         )
                         Plaintiffs,                     )
                                                         )
         v.                                              ) CASE NO. 4:18-cv-0211 SEB DML
                                                         )
 ARTHUR M. TOMS,                                         )
 DORI B. SCHWEITZER,                                     )
 JAMES B. TOMS, III,                                     )
 ANDIS, LLC,                                             )
 ATRC, LLC,                                              )
 STANCO EQUIPMENT CO. INC., and                          )
 SANDOR ENTERPRISES, LLC,                                )
                                                         )
                         Defendants.                     )

         DEFENDANTS STANCO EQUIPMENT COMPANY, INC. AND SANDOR
          ENTERPRISES, LLC PRELIMINARY WITNESS AND EXHIBIT LIST

         Defendants Stanco Equipment Company, Inc. (“Stanco”) and Sandor Enterprises, LLC

 (“Sandor”), by and through their counsel, submit the following preliminary witness and exhibit

 lists, pursuant to the Court’s Case Management Plan (D.E. 51).

         The following lists are provided based upon the information presently available to Stanco

 and Standor. Stanco and Sandor reserve the right to amend or supplement these lists upon

 discovery of additional information, or to the extent that the parties in this action assert, clarify,

 modify, or otherwise develop additional or different claims or defenses in this lawsuit.

                                 PRELIMINARY WITNESS LIST

         Defendants Stanco and Sandor disclose the following preliminary witness list:

         1.      Arthur Toms
Case 4:18-cv-00211-SEB-DML Document 69 Filed 02/20/19 Page 2 of 3 PageID #: 616



        2.      Dori Schweitzer

        3.      James Toms

        4.      Sandra Wyatt

        5.      William Gregory

        6.      Daniel B. Lindeman, CPA

        7.      Current and former representatives and employees of ATRC, LLC.

        8.      Current or former representatives and employees of Andis, LLC.

                               PRELIMINARY EXHIBITS LIST

        Defendants Stanco and Sandor submit the following preliminary exhibit list:

        1.      Stanco records related to scrap material that Stanco acquired from the Tanners

 Creek Plant site.

        2.      Stanco records related to the use of scrap material acquired from the Tanners

 Creek Plant site.

        3.      Stanco and Sandor financial records.

        4.      Records and communications of Arthur Toms, James Toms, Andis, LLC, and

 ATRC, LLC related to the ownership, demolition, and operation of the Tanners Creek Plant site.

        5.      Plaintiffs’ records and communications related to the ownership, demolition, and

 operation of the Tanners Creek Plant site.



                                               /s/ Peter J. O’Shea
                                              Peter J. O’Shea (admitted pro hac vice)
                                              Ashley M. Young (admitted pro hac vice)
                                              Katz, Teller, Brant & Hild
                                              255 E. Fifth Street, Suite 2400
                                              Cincinnati, OH 45202-4748
                                              Telephone: (513) 721-4532
                                              Facsimile: (513) 762-0001



                                                 2
Case 4:18-cv-00211-SEB-DML Document 69 Filed 02/20/19 Page 3 of 3 PageID #: 617



                                              poshea@katzteller.com
                                              ayoung@katzteller.com

                                              and

                                              Jonathan Bont (28476-49)
                                              Paganelli Law Group
                                              10401 N. Meridian Street, Suite 450
                                              Indianapolis, IN 46290
                                              Telephone: (317) 550-1855
                                              Facsimile: (317) 569-6016
                                              jon@paganelligroup.com

                                              Counsel for Defendants Stanco Equipment
                                              Co., Inc. and Sandor Enterprises, LLC




                                CERTIFICATE OF SERVICE

        I certify that this document was filed through the Court’s CM/ECF filing system this 20th
 day of February 2019, which will provide notice to all counsel of record.


                                                     /s/ Peter J. O’Shea
                                                    Peter J. O’Shea



 4832-7136-4232, v. 1




                                                3
